DETAILED ACTION
Response to Amendment
Claims 1-4 are amended, claims 5-8 are canceled. Claim 9 is newly added. The previous claim objections are overcome by Applicant’s amendments. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection are necessitated by Applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al (US 2003/0212472).
Regarding claim 1, McKee teaches a method for robotic swarm localization using ranging sensors, comprising:
operating a group of at least two mobile robotic platforms (see at least figure 1a which illustrates at least four mobile robots), each robotic platform comprising a sensor operable to detect both distance and direction to a target (McKee teaches in at least [0052, 0083] the sensors can be comprised of a combination of any one or more of radar, LIDAR, sonar, and cameras, see also at least step 804 of figure 8a and step 3804 of figure 10b and [0109] which teaches navigation and functional robots are provided with localization, planning, and control functions);
maintaining a stationary position by a first robotic platform from the group of at least two robotic platforms, at a first time (see at least step 810 of figures 8a and 10b which teaches [0083] the navigation robot remains stationary when tracking the location of the functional robot. The Examiner further notes that McKee teaches leaving a robot stationary while tracking the other robot(s) to reduce the computational overhead per at least [0006, 0090, 0099, etc.]);
moving, at a first time, the second robotic platform (see at least [0083, 0085; and 

measuring, at the first time and utilizing the ranging radio of the first robotic platform, the distance and direction to the second robotic platform that is in motion (see at least figure 7c, [0083] which teaches the navigation robot tracts the position of the functional robot during task performance); and
calculating, based on the measured distance and direction to the second robotic platform that is in motion, a position of the second robotic platform (see again at least [0083, 0085, 0086, 0099] which teaches tracking and determining the position of the functional robot with the navigation robot)
However, McKee does not explicitly disclose the use of “ranging radios” as the sensor means to determine distance and direction. The Examiner contends it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to use any appropriate sensor means, e.g. the acoustic, infrared, laser, or optical sensor options disclosed by McKee or the claimed ‘ranging radios’ of the instant claims, in order to provide the robotic system of McKee with an appropriate and cost effective sensor system, as a simple matter of design choice based on sensors available to the user and cost, and the choosing a sensor based on its performance abilities. 
Regarding claim 2, McKee teaches mapping, by the second robotic platform, a room (see at least step 804 and 3804 of figures 8a and 10b, respectively, which teach that mapping can be assigned to navigation robot and functional robot platforms). 
Regarding claim 3, McKee teaches at least one of the first and second robotic platforms comprises at least one of ground, underwater, surface, or flying platforms (the robots of McKee operate on the ground/surface). 
Regarding claim 4, McKee teaches at least one of the first and second robotic platforms of the group of at least two robotic platforms comprises an unmanned platform (McKee teaches unmanned robots).  
Regarding claim 9, McKee teaches maintaining a stationary position by the second robotic platform from the group of at least two robotic platforms, at a second time;
moving, at the second time, the first robotic platform (see at least step 812 of figure 8a); and localizing the group of at least two robotic platforms by: measuring, at the second time and utilizing the sensors of the second robotic platform, the distance and direction to the first robotic platform that is in motion; and calculating, based on the measured distance and direction to the first robotic platform that is in motion, a position of the first robotic platform (see at least [0110 step 812 of figure 8a which teaches moving the navigation platform based on sensor data from the selected functional robots which, per step 804 provide localization  although it is not entirely clear that the functional robots of McKee have stopped moving at this point, the Examiner again points to at least [0006, 0090, 0099] which teaches leaving a robot stationary while tracking the other robot(s) is preferred to reduce the computational overhead, thus at least rendering the limitation of keeping the second robot stationary obvious).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664